DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite.  On line 5, the phrase “a second-roll hanger assembly arranged at a position above the paper supply mechanism and spaced from the paper supply mechanism in a vertical direction, including a second paper roll hanger to receive and support a second paper roll thereon” is unclear.  How can there be a second-roll hanger assembly and a second roll paper hanger if a first-roll hanger assembly and a first roll paper hanger has not been set forth in the claim?  
On lines 9-10, the phrase “a slide rail arranged between the paper supply mechanism and the second-roll hanger assembly in the vertical direction” is unclear.  How can the slide rail be between the paper supply mechanism and the second-roll hanger assembly if the second-roll hanger assembly is mounted on the slide rail?
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
	Claims 1-10 would allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the apparatus for exchanging paper rolls set forth including a paper supply mechanism including an inclined arm and a clamp assembly, the inclined arm having a free end and a positioning end fixed to a machine frame, a recess being formed on the positioning end to receive and support a first paper roll therein; a second-roll hanger assembly arranged at a position above the paper supply mechanism and spaced from the paper supply mechanism in a vertical direction, including a second paper roll hanger to receive and support a second paper roll thereon; a slide rail arranged between the paper supply mechanism and the second-roll hanger assembly in the vertical direction, a feeding position being defined at a bottom end of the slide rail adjacent to the paper supply mechanism, a pick-up position being defined at a top end of the slide rail adjacent to the second-roll hanger assembly, and a standby position being defined between the feeding position and the pick-up position; an elevating assembly movably mounted to the slide rail and including an elevating hanger; and a driving assembly coupled to the elevating assembly and operable to drive the elevating assembly to move upward or downward along the slide rail in the vertical direction to one of the feeding position, the pick-up position and the standby position; wherein the elevating assembly is driven by the driving assembly to reach the pick-up position to pick up the second paper roll from the second-roll hanger assembly, and then moves along the slide rail to the standby position; and to exchange the first paper roll with the second paper roll, an ejecting part of the clamp assembly of the paper supply mechanism ejects and pushes the first paper roll out of the recess, and then the elevating assembly moves downward along the slide rail from the standby position to the feeding position to place the second paper roll into the recess of the inclined arm.	
None of the references of the prior art teach or suggest all the elements of the apparatus for exchanging paper rolls as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the apparatus for exchanging paper rolls in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654